Citation Nr: 1222652	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  05-39 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to February 1969.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In a December 2007 decision, the Board denied the Veteran's claim for service connection for PTSD.

The Veteran appealed the Board's December 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, a Joint Motion for Remand was filed by the VA General Counsel and the appellant.  In an Order of July 2009, the Court vacated the Board's decision and remanded the matter, pursuant to the Joint Motion.  A copy of the Court's Order in this matter has been placed in the claims file.

In November 2009 and April 2011, the Board remanded the Veteran's case to the RO for further evidentiary development.

During the pendency of this appeal, the Court held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, in light of Clemons v. Shinseki, the Board has recharacterized the Veteran's claim as a claim for service connection for an acquired psychiatric disorder, claimed as PTSD, as set forth on the title page.

In a May 3, 2011 signed statement, the Veteran revoked his appointment of the Puerto Rico Public Advocate for Veterans Affairs as his representative in his claim on appeal.  The Veteran did not appoint an attorney or another service organization as his representative and the Board, thus, considers him as acting pro se in his current appeal.  

The Veteran submitted a May 3, 2011 signed statement from N.A.O., M.D., to the effect that it was likely that he had prostate cancer incurred during active service, including exposure to Agent Orange.  In his May 2011 statement, the Veteran requested that his claimed psychiatric disorder also be considered "secondary to my cancer".  The Veteran is not service-connected for prostate cancer and this statement is construed as a claim of service connection for prostate cancer including as due to exposure to Agent Orange.  The matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate development and adjudication.  


FINDING OF FACT

The evidence preponderates against a finding that the Veteran currently has an acquired psychiatric disorder, including PTSD, that had its onset during military service or is otherwise related to active duty.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103(A), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a June 2005 letter, the AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In an April 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment records were obtained.  The Veteran's private medical records have been associated with the claims file, to the extent available, and he has not identified any relevant VA treatment records.  All reasonably identified and available medical records have been secured. 

In conjunction with his claim, the Veteran was afforded a VA examination in March 2006, and that examination report is of record.

As noted above, in November 2009 and April 2011, the Board remanded the Veteran's case to the RO for further development that included requesting the Veteran's treatment records from Dr. N.R.C. and records considered by the Social Security Administration (SSA), and scheduling him for a VA examination.  There has been substantial compliance with this remand, as the SSA provided medical records regarding the Veteran in December 2009 and he was scheduled for a VA psychiatric examination regarding his claimed PTSD disorder in March 2010.  He did not respond to the RO's December 2, 2009 letter to provide signed authorization to obtain treatment records from Dr. N.R.C.  

In April 2011, the Board remanded the Veteran's case to the RO to obtain a copy of any SSA disability determination made regarding him and written clarification of the recent VA examiner's opinion.  In a July 2011 response to the RO's request, the SSA said that there were no medical records regarding the Veteran because he did not file for disability benefits or he filed for such benefits but no medical records were obtained.  In a November 2011 written statement, the Veteran said that he did not have any SSA records.  In a February 2012 memorandum, the RO concluded that the Veteran's (additional) SSA records were unavailable.  The Board agrees.  In June 2011, the VA examiner provided a written Addendum to the March 2010 examination report.

The Board finds that the March 2010 VA examination report, with the June 2011 Addendum, is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2011). 

The Board finds that the duty to assist the Veteran has been satisfied in this case. 

II. Factual Background and Legal Analysis

The Veteran contends that he has a psychiatric disorder, claimed as PTSD, that was incurred during his active military service.  In written statements in support of his claim, he points to his receipt of the Combat Infantryman Badge (CIB) to verify his exposure to combat.  Thus, the Veteran maintains that service connection is warranted for an acquired psychiatric disorder, claimed as PTSD.  Upon review of the pertinent evidence of record, and with consideration of the law and regulations applicable to the Veteran's case, the Board is of the opinion that the evidence preponderates against his claim and it must be denied.

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This is also a direct service connection theory of entitlement.

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, a broken leg, or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the etiology of psychiatric pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

Prior to July 13, 2009, service connection for PTSD required that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010) (codified at 38 C.F.R. § 3.304(f)) (2011).  Section 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  During the course of his appeal, the Veteran reported stressors associated with his combat service in the Republic of Vietnam and his service records show that his awards and decorations include receipt of a CIB, documenting his combat participation.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2011).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).  See Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Veteran reported stressors associated with his combat service during the Vietnam War.  Service records indicate the Veteran is a combat veteran, having been awarded the Vietnam Service Medal with two overseas Bars, the Vietnam Campaign Medal, the National Defense Service Medal, and the Combat Infantryman Badge, that document his combat participation.  Thus, his statements, alone, may establish the occurrence of the claimed in-service stressor.  He has described vague accounts of witnessing the death of comrades and other combat experiences.  The Board finds that the Veteran's report of exposure to stressful combat situations is consistent with the circumstances of his service and his combat exposure is conceded.  The remaining question to be addressed is whether the Veteran has a confirmed diagnosis of PTSD, or another psychiatric disorder that was incurred during active service. 	

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a psychiatric abnormality.  On separation examination in February 1969, no psychiatric abnormality was reported.

Post service, private medical records, dated from 1989 to 1992, reflect the Veteran's treatment for a work-related back injury, but are not referable to complaints or diagnosis of, or treatment for, PTSD or another psychiatric disorder.  In a December 1991 SSA Disability Report, the Veteran said that his disabling conditions were low back pain, right leg and upper extremity numbness, dizziness, and vision problems.  He did not report having psychiatric symtoms.

A May 2005 private psychiatric report from Dr. N.R.C., a psychiatrist, summarized the Veteran's treatment from March to May 2005.  The Veteran reported that, after service, he had symtoms of anxiety and sadness (PTSD) but did not seek treatment at a VA medical facility.  Post service, he worked for over twenty years and stopped because of his physical injuries and flashbacks.  She diagnosed the Veteran with PTSD and severe major depression.  According to this report, the Veteran reported being "affected mentally by what [he] did as a soldier", but did not elaborate or identify a particular event that affected him.  The Veteran described having flashbacks of his Vietnam service, but gave no other information on their content and significance.  It was reported that his mental illness began in 1968.  Dr. N.R.C. commented that the Veteran never had formal psychiatric treatment but his anxiety and sadness remained that caused his flashback to the war.

In March 2006, the Veteran underwent VA examination.  The examiner reviewed the Veteran's medical records and performed a mental status interview.  It was noted that the Veteran had a history of ethanolism and drinking pitorro (homemade rum) since he was a teenager.  The VA examiner said that the Veteran did not meet the DSM-IV criteria stressors for PTSD.  The Veteran did not specify any war stressor.  He participated in combat and received the CIB but no neuropsychiatric disorder was diagnosed as related to his Vietnam service or to any specific stressor.  The diagnoses included alcohol-induced amnestic disorder.  

The VA examiner said that the Veteran did not have psychiatric disability related to his Republic of Vietnam service or to any specific stressor.  The VA examiner further commented that the Veteran's long-standing history of ethanolism and his age were responsible for his currently diagnosed neuropsychiatric condition, and they were not related to his military service.  The examiner said that the Veteran did not fulfill the diagnostic criteria for PTSD due to his military service.

In a September 25, 2009 psychiatric report, Dr. N.R.C., noted the Veteran had duty on the frontline in the "Artillery" for approximately two years and multiple events "at War... affected him emotionally".  She said that he had continuous flashback(s) of war that included death of an entire battalion, events of killing people, seeing a dying woman who he could not help, witnessing many people drowning, and seeing people with their intestines torn out.  

Dr. N.R.C. said that the Veteran complained of chronic insomnia, hallucinatory ideas, hearing voices night and day, always seeing a lot of blood next to him and crying, preferring to be alone, and thinking it was best if he deprived himself of life.  He said that he recalled many things that he struggled to forget, including when friends died, when he was about to die, when he killed people, when he wanted to pick up a woman whom he could not help that was "a very strong suffering of many years...that [he] kept in [his] chest".  The Veteran said that he was "very crazy", unable to sleep, and "always sad and thinking".  

According to Dr. N.R.C., the Veteran complained of feeling "very sad, tense" and unable to sleep.  Noises bothered him, and he was unable to be alone because he was always distracted.  He said that the war still affected him including the memory of the death of his friends.

Objectively, the Veteran appeared clean and was untidy in his personal appearance.  He was cooperative and expressed many complaints.  His mood was depressive and anxious and he had a coarse tremor in his hands and tics in his legs.  The Veteran's thought process was coherent and irrelevant with referential and suicidal ideas, with sadness and flashbacks of combat-related events.  He was oriented and easily distracted.  His memory was altered in recent events and his judgment was poor.  The Axis I diagnosis was PTSD/major depressive affective disorder.  

Dr. N.R.C. commented that, since returning from combat, the Veteran demonstrated "a diverse symptomatology and multiple disorders".  He always lived with memories of his combat participation, was never happy after discharge, and had memories of combat-related events.  He was unable to socialize or trust people and could not forgive the killing.  He never forgot his departure into combat or that he had to leave his pregnant wife and two young children.  After service, he worked as a bricklayer and had many periods of depression, anxiety, and flashbacks.  Before, his fiftieth birthday, he was so deteriorated that he received SSA benefits.  Dr. N.R.C. opined that the Veteran suffered from a chronic disorder of PTSD and major depression complicated by psychosis.

In March 2010, the Veteran underwent VA psychiatric examination.  The examiner reviewed the Veteran's medical records and performed a mental status interview.  The Veteran gave a pre-military history of alcohol use with "[c]ane rum, one quart daily with anger episodes; no [legal] consequences".  In service, he reported exposure to combat experience in various Vietnamese cities.  He said he was injured by an exploding mine and "woke up at the clinic in Quin [H]on, and a hernia on the right side needed [an] operation after that".  As to his alcohol use or abuse in service, the Veteran said that "every 20-25 days when we got out of the field whiskey [was what] we got drunk [on]" without behavioral or legal consequences.  

Further, after discharge, the Veteran started but was unable to complete a college computer course.  He married in 1967 and had five children with whom he had a good relationship.  The Veteran reported having several extramarital affairs that resulted in two other children whom he did not recognize or legally register.  The Veteran indicated that he kept in contact with old friends and returned to the neighborhood in which he was raised.  He gave a history of hitting another man under the effects of rum in 1969.  As to issues associated with alcohol use, the Veteran reported drinking one quart of brandy, gin, and vodka, during weekends with behavioral consequences.  There was no history of psychiatric treatment.

The Veteran complained of psychiatric symtoms, and stated that he "can't walk by myself at night, every sound gets me nervous and the three shots I take sometimes help me and at other times, don't".  It was noted that he endorsed drinking two or three glasses of whisky and brandy with behavioral consequences.  He said that he got "aggressive" and "fought with people, that's my thing, I lit up rapidly" with no legal consequences.  The Veteran currently lived with his wife and daughter in their own home.

Objectively, the Veteran was clean and casually dressed.  He was cooperative and tense with an appropriate affect, and his speech was unremarkable.  The Veteran described his mood as "I get desperate because I have another appointment elsewhere".  He was easily distracted and oriented to person, time, and place.  His thought process was unremarkable, with no delusions or hallucinations.  The Veteran denied having any sleep impairment.  He did not have inappropriate behavior, obsessive/ritualistic behavior, panic attacks, and suicidal or homicidal thoughts.  His recent and remote memory was normal with moderately impaired immediate memory.  The Veteran said he was unemployed since 1987 and was "injured by a falling pack of tiles and the [SSA] disabled [him] for low back and right leg conditions".

The VA examiner concluded that the Axis I diagnosis was alcohol dependence and said that "[t]here are no other mental conditions".  The VA examiner opined that the Veteran's alcohol dependence was "NOT CAUSED BY OR A RESULT OF" military service stressors.  The VA examiner explained that alcohol dependence had no clear cut etiological (basis) and genetic factors were still under debate within the scientific community and noted that, in the past, only one type of dependence was related to these factors. 

In the June 2011 Addendum, the recent VA examiner described her review of the Veteran's medical records, including the May 2005 and September 2009 records from Dr. N.R.C., who reported symtoms of "continuous" flashback of war, death of nearly an entire battalion, even of killing people, seeing a dying woman whom he could not help, and seeing injured and maimed people.  It was noted that the records included the Veteran's complaints of chronic insomnia, hallucinatory ideas, hearing voices, constant crying, sleep difficulty, isolation, and an inability to be by himself because he was always distracted.  Additionally, it was noted that, when initially seen on March 3, 2005, the Veteran said that he was "affected mentally by what [he] did as a soldier" and had not forgotten anything.  He cried and got depressed by all that he went through.  Those records show that, on returning from Vietnam, he had a skin disease and symtoms of anxiety and sadness (PTSD).  The VA examiner also reviewed the March 2006 VA examination report.

The VA examiner stated that she "still holds [her] prior diagnosis stated on the March 31, 2010 [m]ental disorders exam".  She said that "[t]here is no evidence of either [PTSD], [m]ajor [d]epressive affective disorder or alcohol induced persistent amnestic disorder on this exam after careful re-consideration of available data"  

The VA examiner opined that Dr. N.R.C.'s reports failed to include the required criteria for a diagnosis of PTSD or major depression as per the DSM-IV guidelines (one or more re-experiencing symptoms, three or more avoidance, and two or more increased arousal symtoms are required).  According to the VA examiner, "these symtoms were not reported by [the V]eteran" on the March 2010 VA mental disorders exam.  Moreover, the VA examiner explained that criteria F, social or occupational impairment, were not met on this exam.  It was noted that the Veteran was able to marry, raise a family (and have several extramarital affairs) and work until 1987, when his physical condition precluded it.  The examiner quoted him as saying "I was injured by a falling pack of tiles" and was disabled by low back and right leg disorders.  

As well, the VA examiner said that there were no reports of memory problems on the prior VA mental disorders exam.  She noted that the Veteran said he was unable to walk by himself at night and "the three shots I take sometimes helps me and at other times, don't..."  In the VA examiner's opinion, the Veteran's alcohol dependence was not caused by or a result of military service.  The VA examiner explained that the Veteran's alcohol dependence was present prior to his entry to military service, as noted by his pre-military history of alcohol use: "[c]ane rum, one quart daily anger episodes"; no legal consequences.

Here, the Veteran has contended that service connection should be granted for an acquired psychiatric disorder, claimed as PTSD.  However, the record reflects that he was clinically evaluated as psychiatrically normal on separation from service and the first post service medical evidence of record of psychiatric problems is from 2005, over 35 years after the Veteran's separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.) 

The March 2010 VA examiner opined that the Veteran did not have a diagnosed psychiatric disorder.  See Rabideau v. Derwinski, 2 Vet. App. at 143; see also Degmetich and Brammer , supra.  The VA examiner diagnosed the Veteran with alcohol dependence that was unlikely as not (less than 50/50 probability) caused by or a result of military service, or any incident in service.

In support of his claim, the Veteran would point to the May 2005 and September 2009 written statements provided by Dr. N.R.C., who diagnosed him with PTSD, severe major depression, and PTSD/major depressive affective disorder, due to military service.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998). The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. at 433.  But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The opinion is considered probative if it is definitive and supported by detailed rationale.  Id. at  448-9.

The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Id. at 304. 

Where a medical expert has fairly considered all the evidence, her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App.488, 493 (1995).  The Board does, in fact, adopt the March 2010 VA psychiatric examiner's opinion on which it bases its determination that service connection for an acquired psychiatric disorder, claimed as PTSD, is not warranted. 

Since the VA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA medical expert provided a valid medical analysis to the significant facts of this case in reaching her conclusion.  In other words, the VA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295; see also Wray v. Brown, 7 Vet. App. at 493.

The March 2010 VA opinion, with the June 2011 Addendum, is factually accurate, fully articulated, and contains sound reasoning; it is clearly the most probative evidence concerning the questions at issue.  Therefore, the VA opinion is afforded significant probative value. 

The Board therefore places greater weight on the March 2010 VA examiner's opinion that finds that the Veteran did not have PTSD, or another diagnosed psychiatric disorder, than on the May 2005 and September 2009 opinion rendered by Dr. N.R.C., the private psychiatrist, to the effect that the Veteran had PTSD, severe major depression, and PTSD/major depressive affective disorder, although the doctor offered no rationale for her opinion other than the Veteran's self reported history.  See Owens v. Brown, 7 Vet. App. at 433 (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. at 473 ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches"); see also Hernandez-Toyens v. West, 11 Vet. App. at 382.  

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion offered by the VA psychiatrist who provided the March 2010 examination report and June 2011 Addendum opinion.  This VA physician had the opportunity to review all the Veteran's medical records regarding the diagnosis of a psychiatric disorder and performed a clinical evaluation.  The VA examiner explained that the problem with Dr. N.R.C.'s diagnoses was that they failed to report the required criteria for a diagnosis of PTSD or major depression as per DSM-IV (one or more re-experiencing symtoms, three or more avoidance, and two or more increased arousal symtoms were required).  The VA examiner said that these symtoms were not reported by the Veteran on his March 2010 VA mental disorders exam.  Moreover, criteria F, social or occupational impairment, was not by the Veteran on his recent VA examination.  He was able to marry, raise a family, (and have several extra-marital affairs), and work until 1987, when an accident physically disabled him.

The March 2010 VA examiner disagreed with the March 2006 VA examiner who diagnosed the Veteran with alcohol-induced persistent amnestic disorder, finding no evidence of that disorder on the recent VA examination.  Nevertheless, neither VA examiner diagnosed the Veteran with PTSD nor another acquired psychiatric disorder.  In the absence of proof of a present disability there can be no valid claim.  See e.g., Degmetich, Brammer , Rabideau, supra; see also Caluza v. Brown, 7 Vet. App. at 505 (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").

As to the May 2005 and September 2009 records from Dr. N.R.C., the private psychiatrist, who opined that the Veteran had PTSD, severe major depression and PTSD/major depressive affective disorder, the Board finds that, given the scope and depth of the March 2010 VA examiner's expertise in psychiatry and rationale, her opinion carries more weight than that of Dr. N.R.C.  

Notably, Dr. N.R.C. did not provide any rationale for her medical opinion.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 295.  The Veteran's contentions notwithstanding, Dr. N.R.C. did not attribute a diagnosed psychiatric disorder to active service.  She only recounted his self-reported history, without also personally commenting on whether his psychiatric disorder was is indeed traceable back to his military service.  Although Dr. N.R.C. said that the Veteran's psychiatric condition since 1968 deteriorated to the point that he was unable to work and received SSA benefits for physical injuries and flashbacks, the Veteran certainly did not report having any disabling psychiatric symtoms in his December 1991 SSA Disability Report.

Thus, the Board finds May 2005 and September 2009 notes from Dr. N.R.C. to be of little probative value.  

The Board finds that the March 2010 VA examiner's opinion is most persuasive in that this physician, with expertise in psychiatry, reviewed all the Veteran's medical records and provided a rationale for her opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Wray v. Brown, 7 Vet. App. at 493 (where a medical expert has fairly considered all the evidence, her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion).  The Board does, in fact, adopt the March 2010 VA psychiatric examiner's opinion on which it bases it determination that service connection for an acquired psychiatric disorder claimed as PTSD is not warranted. 

Thus, the probative and objective medical opinion of record demonstrates that the Veteran does not have PTSD or another acquired psychiatric disorder related to his period of active military service.  While, in his multiple written statements, the Veteran asserts that he was exposed to combat situations during the Vietnam War that caused his PTSD, the March 2010 VA examiner particularly noted the absence of any pertinent DSM-IV criteria to render a current diagnosis of PTSD including one or more reexperiencing symtoms, three or more avoidance, and two or more increased arousal symtoms.  The VA examiner also found that the Veteran did not demonstrate any social or occupational impairment, and noted that he was married, raised a family, and worked until 1987 when he was physically disabled.  

The Board notes that there were no pertinent psychiatric symptoms reported in service, and no psychiatric abnormality was elicited on examination at that time.  Nor did the Veteran complain of any psychiatric problems during the next 35 years of medical treatment.  To the extent that the Veteran is now claiming psychiatric symptoms that continued since service, he is not a reliable historian.  The Veteran himself is not shown to have the medical expertise to diagnose or determine the etiology of a psychiatric disorder and his argument that he had a psychiatric disorder in service fails. 

There are no grounds to grant the Veteran's claim on a direct-incurrence basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The Board also notes that, in his May 3, 2011 written statement, the Veteran requested that his "n/p condition be considered directly due to PTSD or secondary to my prostate cancer".  However, as discussed above, service connection is not currently in effect for prostate cancer.  Thus, the Veteran's assertion of a claim for service connection for a psychiatric disorder secondary to prostate cancer fails.  See 38 C.F.R. § 3.310; see also Allen and Reiner, supra.

As a preponderance of the evidence of record is against the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, the Veteran's claim must be denied. 

To the extent the Veteran is claiming that psychiatric problems had their initial onset in service, he is competent to do so, but this is not credible.  Psychiatric disability was not exhibited in service or on the separation examination and the Veteran denied any depression or excessive worry on the Report of Medial History when examined at separation from active duty.  Any current claim to the contrary now is less convincing than his denial of problems when discharged from active duty.  While the Veteran maintains that he has a psychiatric disorder related to his active service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456. 

Also, to address any inference or suggestion that the Veteran's current psychiatric impairment is related to drug or alcohol abuse during active duty, the Board notes that payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse is prohibited by law.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2011) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs). 

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as PTSD, and his claim must be denied. 


ORDER

Service connection for an acquired psychiatric disorder, claimed as PTSD, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


